The parents of J.M. appeal from a family court order termi*588nating their parental rights. They contend: (1) the court lacked subject matter jurisdiction; and (2) the Department of Social and Rehabilitation Services failed to provide mother with reasonable services. We affirm.
Mother and father have an extensive history of involvement with SRS. In 1995, their two older children, N.M. and C.M., were taken into SRS custody following reports of physical abuse and drug and alcohol use by father. Both children were adjudicated CHINS based upon findings by the court that mother, who had an I.Q. in the sixties, had repeatedly refused parenting and counseling services, that father was chronically intoxicated and abusive, and that neither parent had even basic parenting skills. Parental rights were terminated in June 1998, based on the court's conclusions that the parents’ circumstances had stagnated due to their refusal to accept parenting assistance and substance-abuse counseling, that neither parent could resume parental responsibilities within a reasonable period of time, and that the children had adjusted well to their foster home and were thriving. This Court affirmed the judgment. See In re N.M., No. 98-299 (Dec. 31, 1998) (unpub. mem.).
During the TPR proceedings, the parents’ SRS case-manager became aware that mother was pregnant. In July 1998, SRS filed a petition and affidavit setting forth the court’s findings in the recently completed TPR proceedings, and seeking an order for temporary custody of the child at birth. A detention order providing for SRS custody was issued on August 26, 1998. The child, J.M., was born on September 2,1998. Two days later, following an emergency hearing, the court again ordered temporary custody to SRS. The child was released from the hospital that day and taken into foster care, where he has remained ever since.
Following the merits hearing in January 1999, the court found by clear and convincing evidence that J.M. was CHINS. The court relied on the findings in the earlier TPR proceedings concerning N.M. and C.M., as well as evidence that since J.M.’s birth, mother had consistently rebuffed her case manager’s enouragement to accept parenting, battered-women, and alcohol-abuse services. The court also found that mother had not acquired any basic parenting knowledge and skills since the previous TPR, and that domestic violence remained a significant risk to mother and child.
The State sought to terminate parental rights at the initial disposition hearing in May and June 1999. The court found that mother’s parenting abilities had not changed significantly since the previous TPR proceedings, and that those abilities were inadequate to provide proper care for the child. The court also noted that the child remained at risk of abuse by father, and that mother did not comprehend the risk. In the meantime, J.M. had developed a good relationship with his foster family and was thriving. Accordingly, the court concluded that there was no likelihood either parent would be able to resume parental duties within a reasonable period of time, and terminated the parents’ residual parental rights. Mother and father filed separate notices of appeal, and mother filed an appellant’s brief in which father has joined.
Mother first contends the trial court lacked subject matter jurisdiction because J.M. had not yet been born, and therefore was not a “child” under our statutory scheme when the court issued its original detention order in response to the State’s petition. See 33 VS.A. § 5503(a) (family court has “exclusive jurisdiction over all proceedings concerning any child”). Although the court may have lacked jurisdiction prior to the child’s birth, any error in this regard was harmless. Two days after J.M. was born, the court issued a new emergency detention order based upon the petition and *589supporting affidavit outlining mother’s recent history with her other children, and her complete lack of progress since. Fbrthermore, the merits and disposition hearings both occurred later, and evidence was adduced at both hearings concerning mother’s incapacities both before and after the child’s birth. The decisions cited in mother’s brief, In re Valerie D., 613 A.2d 748, 750 (Conn. 1992), and State ex rel. Angela M.W. v. Kruzicki, 561 N.W.2d 729, 736 (Wis. 1997), are distinguishable, as both concerned the validity of CHINS adjudications based upon evidence of prenatal abuse and neglect of an unborn child through the mother’s use of illegal drugs.
Mother also claims that SRS failed to render adequate assistance to mother after J.M.’s birth. Although a court is not required to find that SRS made reasonable efforts to assist a parent, such assistance is a factor in determining whether SRS met its burden of showing that a parent is unlikely to be able to resume parental duties within a reasonable period. See In re J.T., 166 Vt. 173, 180, 693 A.2d 283, 287 (1997). In its decision, the court clearly and reasonably relied upon mother’s well-documented history of resistance to SRS services in connection with the recently-completed TPR proceedings involving N.M. and C.M.. See E.J.R. v. Young, 162 Vt. 219, 224, 646 A.2d 1284, 1287 (1994) (family court may rely on evidence in connection with sibling to conclude that child is CHINS). The court also noted mother’s continued failure to profit from SRS services after J.M.’s birth. In this regard, the court relied upon its finding from the merits hearing that mother had continued to resist her social worker’s encouragement to participate in parental-assistance services. The court also found that despite the mentoring of a parent educator during mother’s visits with J.M., mother’s parenting abilities remained inadequate to care for the child. Accordingly, we conclude that the evidence of SRS services was sufficient to support a finding that mother could not resume her parental duties within a reasonable period of time.

Affirmed.